Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces second quarter results CALGARY, Aug. 1 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the second quarter ended June 30, 2007. << Operations - Production averaged 126,599 boe per day in the second quarter of 2007 compared to 93,242 boe per day in the same period of 2006. The previously announced fire at our Wildboy tank farm reduced reported second quarter 2007 gas production by approximately 20 mmcf per day (approximately 3,300 barrels of oil equivalent). - Crude oil and NGL production averaged 70,923 barrels per day and natural gas production averaged 334 mmcf per day in the second quarter of 2007. - Penn West invested $484 million on capital development that included $351 million of net property acquisitions and drilled 13 net wells in the second quarter with a success rate of 92 percent. Financial - Cash flow of $326 million ($1.37 per unit, basic) in the second quarter of 2007 was 23 percent higher than cash flow of $265 million ($1.59 per unit, basic) realized in the second quarter of 2006, mainly due to higher production as a result of the Petrofund merger reflected from July 1, 2006 forward. - The net loss in the second quarter of 2007 was $185 million ($0.77 per unit, basic) compared to net income of $221 million ($1.34 per unit, basic) in the second quarter of 2006, mainly due to a $326 million future income tax charge taken to reflect the enactment of the tax on income trusts (the "SIFT tax"). - In the absence of the charge to reflect the SIFT tax enactment, net income for the second quarter and first half of 2007 would have been $140 million ($0.59 basic per unit) and $237 million ($0.99 basic per unit), respectively. - After the acquisition of approximately 80 percent of the shares of C1 Energy Ltd. by July 23, 2007, a notice of extension was subsequently mailed extending the offer to August 3, 2007. - On May 31, 2007, Penn West Petroleum Ltd. issued US$475 million of unsecured notes maturing in eight to 15 years on a private placement basis in the United States. The Company used the proceeds of the notes to repay a portion of the outstanding bank debt under its credit facilities. Distributions - Penn West's Board of Directors recently resolved to keep our distribution level at $0.34 per unit, per month, for the next three months subject to current forecasts of commodity prices, production and planned capital expenditures. Distribution Tax - In June 2007, the Government of Canada enacted the previously announced tax on publicly traded income trusts. This resulted in the accounting recognition of an additional $326 million future income tax liability and a non-cash future income tax expense in the second quarter of 2007. The tax enactment and the related charge against income did not affect cash flow or distributions in the quarter and is not expected to affect our distribution policies until 2011 at the earliest. Penn West will remain active with various parties pursuing a re-evaluation of the tax legislation and continues to review various tax efficient structural alternatives. Long-term Project Updates - In the second half of 2007, in addition to ongoing geological and engineering studies and pilot tests, Penn West plans to drill an additional 19 horizontal wells and 14 stratigraphic test wells in its Peace River Oil Sands project. We expect to complete the tie-in of 41 producing wells to recently constructed production facilities by August 2007, to significantly increase netbacks by reducing trucking costs. The previously announced acquisition of producing light oil and natural gas properties, undeveloped lands, additional infrastructure and all-weather roads in the project area will be important in the development of the project area. - During the second quarter, we continued to evaluate an integrated approach to enhancing our light oil recovery rates from large, legacy oil pools using miscible flooding with CO2 captured from heavy industry gasification processes while at the same time helping to sequester greenhouse gases. At our Pembina CO2 pilot project, we plan to drill four horizontal wells in the third quarter which we expect to be on-stream by the first quarter of 2008. We are de- watering our four wells drilled to date at our South Swan Hills coalbed methane pilot project and are assessing potential future coalbed methane development programs in the area. HIGHLIGHTS Three months ended Six months ended June 30 June 30 ($ millions, except per unit and % % production amounts) 2007 2006 change 2007 2006 change Financial Gross revenues(1) $ 608.3 $ 452.5 34 $1,190.7 $ 886.4 34 Cash flow 326.2 264.7 23 637.5 507.9 26 Basic per unit 1.37 1.59 (14) 2.68 3.08 (13) Diluted per unit 1.35 1.56 (13) 2.65 3.03 (13) Net (loss) income (185.2) 220.5 (184) (88.9) 364.9 (124) Basic per unit (0.77) 1.34 (157) (0.37) 2.22 (117) Diluted per unit (0.77) 1.31 (159) (0.37) 2.18 (117) Capital expenditures, net 483.6 105.8 357 699.5 263.8 165 Long-term debt at period-end 1,822.5 1,369.7 33 1,822.5 1,369.7 33 Distributions paid(2) $ 243.1 $ 167.4 45 $ 485.2 $ 324.3 50 Operations Daily production Natural gas (mmcf/d) 334.1 267.9 25 337.2 267.4 26 Light oil and NGL (bbls/d) 49,635 29,974 66 49,372 30,755 61 Conventional heavy oil (bbls/d) 21,288 18,625 14 21,945 19,648 12 Total production (boe/d) 126,599 93,242 36 127,518 94,968 34 Average sales price Natural gas ($/mcf) $ 7.55 $ 6.14 23 $ 7.57 $ 7.12 6 Light oil and NGL ($/bbl) 65.24 71.96 (9) 62.39 66.93 (7) Conventional heavy oil ($/bbl) $ 42.45 $ 52.85 (20) $ 41.73 $ 41.29 1 Netback per boe Sales price $ 52.63 $ 51.33 3 $ 51.35 $ 50.26 2 Risk management 0.03 2.00 (99) 0.16 1.30 (88) Net sales price 52.66 53.33 (1) 51.51 51.56 - Royalties 9.82 9.45 4 9.72 9.59 1 Operating expenses 10.94 10.26 7 10.82 10.07 7 Transportation 0.52 0.60 (13) 0.53 0.64 (17) Netback $ 31.38 $ 33.02 (5) $ 30.44 $ 31.26 (3) The above information includes non-GAAP measures not defined under generally accepted accounting principles, including cash flow and netback. Cash flow is cash flow from operating activities before changes in non-cash working capital, and asset retirement expenditures. Please refer to the calculation of cash flow table on the first page of the Management's Discussion and Analysis for a reconciliation of cash flow from operating activities to cash flow. Barrels of oil equivalent (boe) are based on six mcf of natural gas equalling one barrel of oil (6:1). Netback is a per unit of production measure of operating margin used in capital allocation decisions. (1) Gross revenues include realized gains and losses on commodity contracts. (2) Includes distributions paid in trust units under the distribution reinvestment plan. DRILLING PROGRAM Three months ended Six months ended June 30 June 30 2007 2006 2007 2006 Gross Net Gross Net Gross Net Gross Net Natural gas 5 3 12 5 54 25 80 64 Oil 24 8 23 21 77 44 64 55 Dry 1 1 1 1 5 4 11 11 30 12 36 27 136 73 155 130 Stratigraphic and service 4 1 1 1 19 15 9 6 Total 34 13 37 28 155 88 164 136 Success Rate(1) 92% 96% 95% 92% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at June 30 2007 2006 % change Gross acres (000s) 3,969 4,825 (18) Net acres (000s) 3,470 4,305 (19) Average working interest 87% 89% (2) FARM-OUT ACTIVITY Three months ended Six months ended June 30 June 30 2007 2006 2007 2006 Wells drilled on farm-out lands(1) 16 26 106 54 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled for Undeveloped land the six months ended as at June 30, 2007 Core Area June 30, 2007 (thousands of net acres) Central 51 1,308 Plains 35 1,006 Northern 2 1,156 88 3,470 TRUST UNIT DATA Three months ended Six months ended June 30 June 30 % % (millions of units) 2007 2006 change 2007 2006 change Weighted average Basic 239.0 165.8 44 238.0 164.6 45 Diluted 241.5 168.7 43 240.3 167.6 43 Outstanding as at June 30 Basic 239.2 235.3 2 Basic plus trust unit rights 253.7 246.0 3 Letter to our Unitholders >> During the second quarter of 2007, Penn West continued to advance all of its significant initiatives. These included the continuing execution of our conventional asset development and optimization plans, the evaluation of our Peace River Oil Sands project, the advancement of our Pembina CO2 pilot, and continuing engineering, planning and pilot testing to set up commercial CO2 enhanced oil recovery programs on some of the largest legacy light oil pools in Western Canada. We continue to focus our efforts on controlling our lifting costs and capital efficiencies while enhancing our health, safety and environmental stewardship programs. In April 2007, we closed the acquisition of light oil and natural gas assets and infrastructure that includes important processing infrastructure and all-weather roads in our Peace River Oil Sands project area. In May 2007, we announced a take-over bid for the shares of C1 Energy Ltd. ("C1") for $0.20 per share, or a total acquisition cost of approximately $23 million, which we closed in late July 2007. We also closed the issuance of US$ 475 million of unsecured notes with fixed terms ranging from eight to 15 years. The proceeds from the notes were used to repay a portion of our bank credit facilities. In June 2007, Shirley McClellan was elected as a director of Penn West. Mrs.
